DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claim 8 is cancelled.
	Claims 1-7 and 9-19 are pending.
Claims 15-19 are newly added claims.
	In view of the amendment, filed on 09/15/2020, the following rejections are withdrawn from the previous office action, mailed on 08/21/2020.
Rejection of claims 1-14 under 35 U.S.C. 112(b)
Rejection of claims 1-14 under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2014/0091489)
Rejection of claims 1-14 under 35 U.S.C. 102(a)(1) as being anticipated by Wohlfahrt-Laymann et al. (DE 10 2005 020 794)
Rejection of claims 1-14 under 35 U.S.C. 102(a)(1) as being anticipated by Rahnhoefer et al. (DE 100 55 022)

New Grounds of Interpretations/Rejections
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Claim 1 recites “a piston mechanism for a forced high pressure injection” while specification defines “a piston injector” or “a piston-cylinder unit” as a corresponding structure for the placeholder of “a piston mechanism”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 9-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “a forced high pressure injection” wherein the term “high pressure” is a relative term which renders the claim indefinite.  The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 9-14, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schuermann et al. (US 2004/0009250)
Schuermann et al. (US ‘250) disclose a foaming agent charging and mixing means (2) comprising a mixing shaft 18 which is rotatably supported in bearing elements 23, 24 at both ends of the device housing and which is guided through the bearing element 24 towards the outside to a drive that is not shown. A number of mixing elements 19 project at the mixing shaft within the device housing 21. A plasticating screw 4 and a mold 5 are arranged adjacent to the bearing element 24 at the side of the device housing 21. The 

    PNG
    media_image1.png
    430
    549
    media_image1.png
    Greyscale

	Further, Schuermann et al. (US ‘250) teach the plasticating screw 4 is formed as a barrel plasticating screw with a plasticating screw housing 26 encompassing the barrel plasticating screw. The barrel plasticating screw 25 is adjustable in the longitudinal direction 7 and is also supported in the plasticating screw housing 26 in a manner rotatable around its respective longitudinal axis, A side opening 9 of the device housing 29 is assigned to the discharge end 8 of the plasticating screw housing 26. A closure means 13 in the form of a non-return flap 14 is arranged in this side opening 9. (See paragraph [0073])
	Moreover, Schuermann et al. (US ‘250) disclose a discharge opening 10 is formed in the device housing 21 diametrally relative to the device housing 21 opposite to the side opening 9. A discharge nozzle 11 is connected to this discharge opening, with a closure valve 12 being arranged in said throttle 
	Furthermore, Schuermann et al. (US ‘250) teaches a passage 27 is formed in the device housing 21 adjacent to the other bearing element 23. This passage connects a channel connection 17 within the device housing 21 which substantially extends transversely to the longitudinal direction 7 of the plasticating screw 4 and in which the mixing means 2 is formed, comprising a piston-cylinder unit 16 as collection means. A piston 28 is displaceably supported in the adjustment direction in a piston cylinder 30. (See paragraph [0075])
	Therefore, as to claim 1, Schuermann et al. (US ‘250) disclose a mixing device (18) for producing a plastic melt loaded with propellant, from which a foamed plastic part is producible in a molding machine, the mixing device comprising: a mixing chamber, where a mixing shaft (18) is rotatably supported in bearing elements (23, 24) at both ends of the device; at least one propellant inlet device (27) for feeding propellant into the mixing chamber; an inlet channel (9) for the plastic melt, an output channel (11) for dispensing plastic melt loaded with propellant; a first gas-tight shutoff device (13) configured to close the inlet channel (9), and a second gas-tight shutoff device (12) configured to close the output channel, wherein the at least one propellant inlet device comprises a piston mechanism (28) for a forced high pressure injection.
	As to claim 2, Schuermann et al. (US ‘250) disclose the mixing chamber includes mixing elements (9) as a static mixer, wherein the static mixer is formed by a plurality of stationary mixing elements (9) mounted on a wall of the mixing chamber.
	As to claim 4, Schuermann et al. (US ‘250) teach the propellant is a gas.
	As to claims 9 and 12, Schuermann et al. (US ‘250) disclose the injection device comprising the mixing device and the injection device.
	As to claim 10, Schuermann et al. (US ‘250) teach a plasticizing aggregate for melting a plastic starting product, for melting plastic and for 
	As to claim 11, Schuermann et al. (US ‘250) disclose the plasticizing aggregate has a plasticizing cylinder, a rotatable plasticizing screw, and a drive device for the rotatable plasticizing screw.
	As to claim 13, Schuermann et al. (US ‘250) teach a clamping unit, wherein the clamping unit comprises a stationary mold mounting plate, a movable mold mounting plate, a drive device for the movable mold mounting plate, and a molding tool clamped to the stationary mold mounting plate and the moveable mold mounting plate.
	As to claim 14, Schuermann et al. (US ‘250) disclose the second gas-tight shutoff device is formed by at least one shut-off nozzle (11) of the molding tool.
	As to claim 18, Schuermann et al. (US ‘250) teach the plastic starting stating product is granular form.
	As to claim 19, Schuermann et al. (US ‘250) disclose the rotatable plasticizing screw is linearly displaceable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3, 5-7, 15-16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schuermann et al. (US ‘250) in view of Kim (US 7,144,532).
	Schuermann et al. (US ‘250) disclose all the claimed limitations of claims 1-2, 4, 9-14, 16, and 18-19, as it was discussed above. However, the prior art fails to define a temperature control device, as claimed in claims 3 and 15. Also, Schuermann et al. (US ‘250) fail to disclose a control or regulating unit for controlling or regulating the mixing device, as claimed in claims 5 and 7, and the propellant gas is nitrogen, as claimed in claim 16. Also, Schuermann et al. (US ‘250) fail to teach the first or the second gas-tight shutoff device is switchable between an open or closed position by the control or regulating unit depending on a pressure measured in the mixing chamber, as claimed in claims 6 and 17.
	In the analogous art, Kim (US ‘532) discloses a blowing agent introduction system (10) introduces blowing agent from a source (22) through a blowing agent port (24) into polymeric material in extruder (12). The system further comprises a control system (29) which may receive input signals from an injection molding controller (31) and/or introduction system (10) and send output signals to open and close valves (28, 30), thus, controlling the operation of the introduction system. In systems that do not include an injection molding controller (31), the control system (29) may receive inputs from components of the injection molding system. (See column 4, lines 40-47)

    PNG
    media_image2.png
    378
    509
    media_image2.png
    Greyscale

Kim (US ‘532) teaches barrel 36 may be equipped with temperature control units 46 at selective positions along its axial length. Temperature control units 46 may be used to heat the barrel, for example to facilitate melting of pelletized polymeric material, or cool the barrel, for example to increase the viscosity of the polymeric melt. Extruder 12 may also include measurement instruments such as thermocouples and pressure transducers to monitor, respectively, the temperature and pressure of the polymeric material at various locations along the length of the barrel. (See column 5, lines 9-19)
Moreover, Kim (US ‘532) discloses control system 29 receives input signals from a temperature measuring device 94 positioned within accumulator 20. (See column 6, lines 12-14)
	Thus, as to claim 3, a temperature control device (46) for the mixing chamber.
Further, as to claim 15, the temperature control device (46) at least partially surrounds the mixing chamber.
	Moreover, as to claim 5, Kim (US ‘532) teaches a control regulating unit (29) for controlling or regulating the mixing device, and as to claim 7, the at 
	Kim (US ‘532), further, discloses the control system receives an input signal from a pressure measuring device 86 related to the pressure of polymeric material in the polymer processing space in the vicinity of the blowing agent port. (See column 6, lines 21-24)
	As to claims 6 and 17, Kim (US ‘532) discloses at least one of the first gas-tight shutoff device or the second gas-tight shutoff device is switchable between a closed position and an open position by the control or regulating unit depending on a pressure measured in the mixing chamber.
	Further, Kim (US ‘532) teaches source (22) provides nitrogen as a blowing agent. Therefore, as to claim 16, the propellant is nitrogen gas.
	Therefore, it would have been obvious for one of ordinary skill in the art, before the time of applicant’s invention, to modify the teachings of Schuermann et al. (US ‘250) through providing a temperature control device to control or regulate the first or the second gas-tight shutoff device to be switchable between an open or closed position in order to improve the workability of the apparatus by providing an even distribution of blowing agent which results in a uniform viscosity within the polymeric material in the extruder, as disclosed by Kim (US ‘532).
Response to Arguments
Applicant’s arguments, filed on 09/15/2020, with respect to claims 1-7 and 9-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kyritsis et al. (US 3,697,204) disclose an apparatus for injection molding articles of foam material comprising a mixing chamber (2), at least one propellant inlet device (56), an inlet channel for the plastic melt (8), an output channel (10) for dispensing the plastic melt, a gas-tight shutoff device (10) configured to close the output channel, wherein the at least one propellant inlet device comprises a piston mechanism (50) for a forced pressure injection.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215.  The examiner can normally be reached on M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1743
01/15/2020